DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/31/2018, in which claims 1-9 are currently pending. The application is a continuation of PCT/CN2019/083896 , filed 04/23/2019
Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors, even though many typos were encountered. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 12/31/2018. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Processing unit in claim 9, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112 

6- Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 9, which reads “…and obtain position changes of main gratings to identify rotation angles”, the underlined clause appears to present indefiniteness issues as it is not clear whether these “main gratings” are part of the main gratings introduced in the body of the claim to be part of the disc, or whether they are some additional and gratings unrelated to those of the disc. For examination purposes, both options will be considered.  
Claims 10-20 are similarly rejected by virtue of their dependence on claim 9.



Claim Rejections - 35 USC § 102/103


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8- Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (CN 104613991).
As to claim 1, Yang teaches a grating disc (Figs. 1-2 and Abstract; disc body 10), comprising main gratings and zero-position gratings, wherein the main gratings are disposed on different diameter positions, and the zero-position gratings are disposed close to the main gratings (gratings 110 around the circumference of 10 and zero reference gratings 14); a number of the zero-position gratings is 2N, the 2N zero-position gratings are distributed at an uniform angle with respect to a grating disc center; wherein N is a positive integer (elements 13 appear in Fig. 1 to be even symmetrical about axis A. It would be otherwise obvious to choose the number to be even or odd, as no criticality associated to the number polarity has been demonstrated in the claims or the Specification).  
As to claim 2, Yang teaches the grating disc according to claim 1, wherein each of the main gratings comprises a plurality of scale lines, and the plurality of the scale lines have an equal width and are arranged at equal intervals within an annular region of each of the main gratings/an arc-shaped region of each of the main gratings (Fig. 2 and ¶ 18-19; 110 uniformly distributed circumferentially).  

As to claims 3-6, Yang teaches the grating disc according to claim 1, wherein each of the zero-position gratings comprises a plurality of scale lines, and the plurality of the scale lines are arranged at unequal intervals in an arc-shaped region of each of the zero-position gratings and (Claims 4-5) wherein not all of widths of the scale lines are equal; wherein each of the zero-position gratings comprises a plurality of scale lines, the plurality of the scale lines are arranged within an arc-shaped region of each of the zero-position gratings, and not all of widths of the scale lines are equal; (Claim 6) wherein all of the zero-position gratings are all the same; or, some or all of the zero-position gratings are different from each other (Fig. 2; lines 140 ununiformly disposed circumferentially).  

9- Claims 9-13, 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi et al. (WO 2011152076).

As to claim 9, Yamaguchi teaches a feedback system, applied to a rotating body (Abstract and Figs. 1-12), comprising: a grating disc (110), fixedly disposed on the rotating body (Figs. 1-2); wherein a center of the grating disc and a rotating shaft of the rotating body are coaxially disposed (Ax of 101 and 110); the grating disc comprises main gratings and zero-position gratings; the main gratings are disposed on different diameter positions, and the zero-position gratings are disposed close to the main gratings (gratings TA, TB and TC); a number of the zero-position gratings is 2N, the 2N zero-position gratings are distributed at an uniform angle with respect to a grating disc center (¶ 46-50 for ex.; TA/TB are two gratings and more can be used); 
Encoders (130A-B), wherein a number of the encoders is 2N, the 2N encoders are distributed at an uniform angle with respect to a center of the grating disc; the 2N encoders obtain positions of 
a processing unit (140/141), obtaining the zero positions fed back by all of the encoders to achieve positioning of corresponding encoders and obtaining the rotation angles fed back by all of the encoders to calculate an average rotation angle to determine an actual rotation angle of the grating disc (¶ 37, 47-48, 123-132, 137-141, 143 for ex.).  

As to claim 10, Yamaguchi teaches the feedback system according to claim 9, wherein a zero-position window group is disposed on a photoelectric receiving end of each of the encoders; the zero-position window group comprises transparent windows and opaque windows; the transparent windows and the opaque windows are alternately disposed; and positions of the opaque windows are matched with scale lines of the zero-position gratings (Fig. 2 for ex.; detection unit 130A-B with their central windows, i.e. transparent windows, and their edges, construed as the opaque windows since they block light from reaching the detecting surfaces. Also, across any diameter or width of each unit, the windows are alternated in a opaque-transparent-opaque fashion, with the opaque windows being eventually aligned, i.e. matched, with the gratings scale lines when the disc rotates).  

As to claim 11, Yamaguchi teaches the feedback system according to claim 9, wherein some or all of the zero-position gratings are different (Figs. 3; TA/TC are different), and each of the encoders is paired with one zero-position grating (Fig. 1; each of the encoders 130 is positioned to be aligned with one of the TA/TB gratings).  

As to claim 12, Yamaguchi teaches the feedback system according to claim 9.
Yamaguchi does not teach expressly wherein the feedback system 19further comprises a signal processing circuit; wherein the signal processing circuit comprises a filtering module, a sampling module, an operation module, and a signal output module; the filtering module, the sampling module, the operation module, and the signal output module are sequentially disposed; the filtering module is connected with the encoders, and the processing unit is connected with the signal output module.  
However, one with ordinary skill in the art would find it obvious in the signal processing stage to use the filtering/sampling/operation and signal output modules in order to process the signals measured by the encoders from the gratings and to enhance the SNR thereof before outputting the signals for further use (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Yamaguchi according to general signal processing considerations so that the feedback system 19further comprises a signal processing circuit; wherein the signal processing circuit comprises a filtering module, a sampling module, an operation module, and a signal output module; the filtering module, the sampling module, the operation module, and the signal output module are sequentially disposed; the filtering module is connected with the encoders, and the processing unit is connected with the signal output module, with the advantage of effectively optimizing the measured signals SNR.

As to claim 13, Yamaguchi teaches the feedback system according to claim 9.
Moreover, Yamaguchi teaches a center of the rotating shaft of the galvanometer motor and the center of the grating disc are coaxially disposed (Fig. 2). 

However, one with ordinary skill in the art would find it obvious in encoders field of endeavor using rotating stage to use the species of a galvanometer motor driven rotating shaft since the genus of electric motors used for disc rotations is limited (See MPEP 2143 Sect. I. B-D and MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Yamaguchi according to general signal processing considerations so that the feedback system 19further comprises a signal processing circuit; wherein the signal processing circuit comprises a filtering module, a sampling module, an operation module, and a signal output module; the filtering module, the sampling module, the operation module, and the signal output module are sequentially disposed; the filtering module is connected with the encoders, and the processing unit is connected with the signal output module, with the advantage of effectively optimizing the measured signals SNR.

As to claim 19, Yamaguchi teaches the feedback system according to claim 9.
Moreover, Yamaguchi teaches wherein each of the zero-position gratings comprises first zero-position gratings and second zero-position gratings, and the first zero-position gratings and the second zero-position gratings are disposed on different diameter positions (Figs. 2-6).  


Claim Rejections - 35 USC § 103


:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11- Claims 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang in view of Zhou et al. (CN 106248115).
As to claims 7-8,  Yang teaches the grating disc according to claims 1, 6.

However, and in similar field of endeavor, Zhou teaches a static/moving gratings encoder wherein  (Figs. 1-5 and Abstract) wherein each of the zero-position gratings comprises first zero-position gratings and second zero-position gratings, and the first zero-position gratings and the second zero-position gratings are disposed on different diameter positions (Fig. 4; any of absolute gratings 11-18 or 21-28).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Yang in view of Zhou’s suggestions so that each of the zero-position gratings comprises first zero-position gratings and second zero-position gratings, and the first zero-position gratings and the second zero-position gratings are disposed on different diameter positions, with the advantage of effectively optimizing the precision of the raster disc (Parag. Embodiment One).

12- Claims 14-18 and 20 are rejected as obvious over Yamaguchi in view of Yang.

As to claims 14-18, Yamaguchi teaches the feedback system according to claim 9.
Yamaguchi does not teach expressly wherein each of the main gratings comprises a plurality of scale lines, and the plurality of the scale lines have an equal width and are arranged at equal intervals within an annular region of each of the main gratings/an arc-shaped region of each of the main gratings; (Claim 15) wherein each of the zero-position gratings comprises a plurality of scale lines, and the plurality of the scale lines are arranged at unequal intervals in an arc-shaped region of each of the zero-position gratings; (Claim 16) wherein not all of widths of (Claim 17) wherein each of the zero-position gratings comprises a plurality of scale lines, the plurality of the scale lines are arranged within an arc-shaped region of each of the zero-position gratings, and not all of widths of the scale lines are equal; (Claim 18) wherein all of the zero-position gratings are all the same; or, some or all of the zero-position gratings are different from each other.  
However, as explained here above, Yang teaches wherein each of the main gratings comprises a plurality of scale lines, and the plurality of the scale lines have an equal width and are arranged at equal intervals within an annular region of each of the main gratings/an arc-shaped region of each of the main gratings (Fig. 2 and ¶ 18-19; 110 uniformly distributed circumferentially); wherein each of the zero-position gratings comprises a plurality of scale lines, and the plurality of the scale lines are arranged at unequal intervals in an arc-shaped region of each of the zero-position gratings and  wherein not all of widths of the scale lines are equal; wherein each of the zero-position gratings comprises a plurality of scale lines, the plurality of the scale lines are arranged within an arc-shaped region of each of the zero-position gratings, and not all of widths of the scale lines are equal; wherein all of the zero-position gratings are all the same; or, some or all of the zero-position gratings are different from each other (Fig. 2; lines 140 ununiformly disposed circumferentially).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Yamaguchi according to Yang’s suggestions so that each of the main gratings comprises a plurality of scale lines, and the plurality of the scale lines have an equal width and are arranged at equal intervals within an annular region of each of the main gratings/an arc-shaped region of each of the main gratings; (Claim 15) wherein each of the zero-position gratings comprises a plurality of scale lines, and (Claim 16) wherein not all of widths of the scale lines are equal; (Claim 17) wherein each of the zero-position gratings comprises a plurality of scale lines, the plurality of the scale lines are arranged within an arc-shaped region of each of the zero-position gratings, and not all of widths of the scale lines are equal; (Claim 18) wherein all of the zero-position gratings are all the same; or, some or all of the zero-position gratings are different from each other, with the advantage taught by Yang of effectively reducing error measurement at a lower cost compared to the use of absolute encoders (¶ 3-4).

As to claim 20, the combination of Yamaguchi and Yang teaches the feedback system according to claim 18.
Moreover, Yamaguchi teaches wherein each of the 20zero-position gratings comprises first zero-position gratings and second zero-position gratings, and the first zero-position gratings and the second zero-position gratings are disposed on different diameter position (Figs. 2-6).  


Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, to overcome the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886